UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6069



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS RICARDO GORDON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-96-
484-L, CA-01-3865-L)


Submitted:   March 21, 2002                 Decided:   March 29, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Ricardo Gordon, Appellant Pro Se. John Francis Purcell,
Jr., Lynne Ann Battaglia, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Curtis Ricardo Gordon seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).    We have reviewed the record and the district court’s

opinion and find no reversible error.            Accordingly, we deny a

certificate   of   appealability    and    dismiss   the    appeal   on   the

reasoning of the district court. See United States v. Gordon, Nos.

CA-01-3865-L; CR-96-484-L (D. Md. Dec. 21, 2001). We dispense with

oral   argument    because   the   facts   and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                     2